WiNslow, J.
The paving assessment in question was clearly illegal, and it was properly set aside. The charter *571■of the city of Sheboygan (ch. 124, Laws of 1887) provides that proceedings for paving streets and levying special assessments i^pon adjoining property to pay therefor may be initiated in one of two ways,— either by a petition to the •common council, signed and verified by the resident owners ■of a majority of feet of the frontage upon the proposed improvement; or, in the absence of such a petition, by a resolution of the council declaring why it is necessary to proceed without petition, passed at a meeting subsequent to the meeting at which it is first introduced, by a three-fourths vote taken by ayes and noes and duly entered in the journal. In the case before us there was no petition such as the charter requires, nor was there any resolution ordering the work passed in the manner laid down by the charter. In the absence of both of these fundamental requirements it is very plain that there could be no valid assessment. State ex rel. Moore v. Ashland, 88 Wis. 599, and cases there cited.
There were other fatal defects in the proceedings proven by the evidence and found by the court, but it is unnecessary to discuss them.
By the Court.— Judgment affirmed.